. OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS^ljW


           STATE OF TEXAS
           PENALTY FOR           .. v        agt/seasasfm
           PRIVATE USE ;'#H' |^^^ ooo6?57458 "janTo'Io'is
 1/14/2015                     .'. o.E E£E£££gm££ MAILED FROM ZIPCODE 78701
 VAUGHN, CHARLES EDWARD Tr. Ct. No. 1093573-A                 WR-82,515-01
 The Court has dismissed your application for writ of habeas corpus without
 written order for non-complianc'e^with .Texas Rules of Appellate Procedure
 73.1. NOT ON THE PRESCRIBED FORM PER ART. 11.07. APPLICANT
 HAS IMPROPERLY MODIFIED THE PRESCRIBED FORM. MULTIPLE
 GROUNDS RAISED ON A SINGLE PAGE.
                                                                            Abel Afosta, Clerk

                             CHRISTOPHER H. WARREN                                 \J^f
                             1314 TEXAS AVE., SUITE 712
                             HOUSTON, TX 77002
EBH3B 7-002                   ^•>ti--ip,ll1IVHMla-lto»iM1«*Mii-l*ii,f,-J»"M,lii1;ii"-II-*1-